DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 January 2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 26 January 2022 have been fully considered but they are not persuasive.
Applicant argues that there is no motivation to combine the therapies disclosed by Euteneuer and Azuma to arrive at the claimed therapy to lower a patient’s intraocular pressure. The Examiner respectfully disagrees. Euteneuer discloses a high correlation between high intraocular pressure and glaucoma (see column 1, lines 40-45). High pressure in the eye damages the optic nerve, distorting visual signals to the brain (see column 2, lines 7-14). Drug and surgical treatments aim to reduce the ocular pressure in the eye (see column 2, lines 16-30). The invention disclosed by Euteneuer is an 
Azuma teaches the use of a drug therapy alone to treat glaucoma, specifically a ROCK inhibitor. 
So, both the use of a drug coated implant as well as the use of a ROCK inhibitor are known treatments for glaucoma, lowering intraocular pressure. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a).  Ex  Parte Smith, 83  USPQ.2d  1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).  Applicant claims a combination that only unites old elements with no change in the respective functions of those old elements, and the combination of those elements yields predictable results; absent evidence that the modifications necessary to effect the combination of elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103(a).  Ex Parte Smith, 83  USPQ.2d  at 1518-19 (BPAI, 2007) (citing KSR, 127 S.Ct. at 1740, 82 USPQ2d at1396.  Accordingly, since the applicant[s] have submitted no persuasive evidence that the combination of the above elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103(a) because it is no more than the predictable use of prior art elements according to their established functions 
Applicant argues that the disclosures of Euteneuer and Azuma fail to teach the step of lowering an intraocular pressure to a desired range. Applicant’s arguments are drawn to the intended result of a claimed procedure. The preferred outcome does not patentably distinguish the instantly claimed method from the steps suggested be the prior art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,529,494 to Euteneuer et al in view of US 2003/0125351 to Azuma et al. 
In the specification and figures, Euteneuer discloses the method substantially as claimed by Applicant. With regard to claim 1, Euteneuer discloses a method of reducing intraocular pressure in a patient comprising the steps of deploying an implant at least partially in Schlemm’s canal of the eye, wherein the implant comprises a tubular body with an inner surface 140, outer surface 138 that may be in an arc shape, with a plurality of open areas 130 and strut areas 120/122 (see FIG 1, col 4, lines 54-61, col 7, lines 9-28). The implant comprises the claimed size range, and is designed to lower 
However, Azuma discloses a method of treating a patient with glaucoma to reduce intraocular pressure, using a ROCK inhibitor (see ¶0007-0011). It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a ROCK inhibitor as disclosed by Azuma in conjunction with the ocular implant suggested by the prior art, since it has been held to be within the general skill of a worker in the art to select a known material (a ROCK inhibitor) on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP § 2144.07. Furthermore, it is within the skill of a worker in the art to adjust the dosage of the ROCK inhibitor to achieve the desired pressure results.
With regard to claims 2 and 9, Euteneuer discloses the insertion method as claimed by Applicant (see columns 8-9, generally).
With regard to claims 3-6 and 10-13, Applicant is setting forth the results of the claimed procedure. It is within the skill of a worker in the art to adjust the steps of the methods disclosed in the prior art to generate a preferred outcome. 

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,529,494 to Euteneuer et al in view of US 2003/0125351 to Azuma et al, further in view of US 6,981,958 to Gharib et al. 
In the specification and figures, the cited prior art suggests the method substantially as claimed by Applicant. With regard to claim 7, the prior art does not 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE R DEAK whose telephone number is (571)272-4943.  The examiner can normally be reached on Monday-Friday, 9am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/LESLIE R DEAK/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        9 March 2022